Citation Nr: 0331699	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from December 1948 to December 
1949.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) following a Board Remand of November 2001.  This 
matter was originally on appeal from a May 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, that denied the veteran's 
claim for service connection for a back disorder. 



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal.

2.  The veteran is not shown to have residuals of any back 
injury sustained during service and no currently diagnosed 
back disorder is shown to be causally or etiologically 
related to service.  



CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post Board Remand and Veterans Claims Assistance Act

Pursuant to the Board's November 2001 Remand, the RO ensured 
that all the requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) were fulfilled.  The VCAA redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003). The August 2003 Supplemental Statement of the Case 
(SSOC) provided the veteran with notice of the law and 
implementing regulations of the VCAA.  In correspondence 
dated in January 2002, the RO advised the veteran of VA's 
duties under the VCAA.  The Board notes that VA is further 
required to provide the veteran with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
veteran with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
January 2002 letter, the RO advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim.  The RO also
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  In response, the veteran completed VA Form 21-4142 
(consent to release information) for a VA Outpatient Clinic 
in Columbus, Ohio for treatment rendered in February 2000 and 
thereafter.  VA treatment records dated from February 2000 to 
November 2000 were previously associated with the claims 
file.  The RO obtained updated VA treatment records from the 
clinic dated from March 2001 to October 2002.

Also pursuant to the Board's Remand, the RO requested from 
the National Personnel Records Center (NPRC), Morning Reports 
and Sick Reports that covered the period of the veteran's 
tour of duty in Japan from May 1949 to November 1949. 
According to several 3101 forms, the NPRC conducted the 
requested searches. Available Morning Reports were forwarded 
and associated with the claims file. With respect to Sick 
Reports, the NPRC responded that Sick Reports of the 
veteran's unit, Company A of the 34th Infantry Regiment, 
"skipped" from October 1948 to January 1951.  Thus, no Sick 
Reports for the requested period are available.

Lastly, as instructed by the Board, the RO provided the 
veteran with information that concerned his representation 
options and the forms necessary to designate a 
representative.  In the January 2002 letter, the RO advised 
the veteran that VA had no record of him appointing a service 
organization or representative to assist him with his claim.  
The RO enclosed the appropriate forms to enable the veteran 
to designate a representative.  Thereafter, in correspondence 
dated in April 2002, the RO advised the veteran that it 
received from him VA Form 21-22 in which he
appointed the Veterans of Foreign Wars (VFW) as his 
representative as well as VA Form 21-22a in which he 
appointed R.A.S. as his representative.  The RO advised the 
veteran of the procedural rules on the election of a 
representative at various stages of an appeal.  The RO asked 
the veteran to complete VA Form 21-4138 for clarification of 
representation.  According to a May 2003 Report of Contact, 
R.A.S. is deceased.  In correspondence dated in July 2003, 
the RO again requested that the veteran complete the enclosed 
forms for clarification of representation.  In July 2003, the 
veteran contacted the RO by phone and advised that he wanted 
the service
organization, VFW to represent him.  In correspondence dated 
in August 2003,
a Department Service Officer of the VFW indicated that VFW 
had never represented the veteran at any stage during the 
appeal.  The Officer maintained that VFW policy and procedure 
prevented VFW from accepting a new power of attorney on a 
case once the VA Form 9 was filed.  According to an August 
2003 Report of Contact, the veteran reported that he would 
attempt to find another 
attorney to represent him.  In follow-up correspondence dated 
in August 2003, the RO enclosed another VA Form 21-22 to 
enable the veteran to appoint a service
organization to represent him.  The claims file indicates 
that no form of 
appointment of representation has been submitted.

The RO readjudicated the claim, continued the denial of the 
claim, and issued the August 2003 SSOC.  The veteran's appeal 
was expedited to the Board as the veteran indicated that he 
had no further evidence to submit, according to the August 
2003 Report of Contact.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been met.  In addition to the notice 
provided to the veteran discussed above, the Board notes that 
the veteran was also provided with a copy of the May and June 
2000 rating decisions, July 2000 Statement of the Case, and 
February 2001 and August 2003 SSOCs, which together provided 
the veteran with adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
As such, the Board concludes that VA has fully discharged its 
duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio, 16 Vet. 
App. at 187 (2002).

By virtue of the Board's November 2001 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board would also note that in a Report 
of Contact dated in August 2003 the veteran informed the RO 
that he had no further evidence to submit in connection with 
his appeal.  Given the development undertaken following the 
Board's Remand and the passage of more than one year since 
the veteran was provided notice of the VCAA, the Board 
construes this statement as waiving any further notice under 
the VCAA.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.


Background and Evidence

According to several statements filed by the veteran and 
testimony he presented at a videoconference hearing held 
before the Board, the veteran contends that he sustained a 
serious bank injury for which he was hospitalized for five to 
seven days at Camp Myers in Japan during service.  The 
veteran maintains that he received a medical discharge from 
the military for a kidney malfunction that was caused by the 
back injury.  The veteran acknowledges the fact that he 
sustained another back injury in 1984, but he maintains that 
he was informed by physicians (now deceased) that the 1984 
back injury exacerbated or compounded the service back 
injury.  The veteran maintains that he was treated for back 
pain between 1949 and 1984, but the physicians who treated 
him were deceased.  The veteran indicates that he was first
treated for his kidneys in the early 1950s.  The veteran 
claims that VA physician, Dr. D.L.D., concurred that his 
current back problems were service related.

The veteran's DD Form 214 shows that he served in Japan with 
Company A, 34th Infantry from May 8, 1949 to November 14, 
1949.  The report of separation further shows that he was 
discharged pursuant to Army Regulation (AR) 615-369. 
Paragraph 1 of AR 615-369 (Oct. 27, 1948) provides authority 
for discharge for
"inaptitude."  The regulation defines this category as 
inclusive of individuals whose ineptness may be due to lack 
of general fitness, want of readiness or skill, or 
unhandiness.  That paragraph does not include those 
discharged by reason of "unsuitability" due to physical or 
mental impairment.

The veteran's service medical records are unavailable and 
presumed to have been destroyed by a fire that occurred at 
the St. Louis, Missouri, NPRC in 1973.  The evidence shows 
that the RO requested the veteran's service medical records 
from the NPRC.  In response, the NPRC reported that there 
were no medical records on file, possibly due to the fire.

In light of the fact that no medical records were on file, 
alternative sources for medical information were searched.  
Morning Reports show that the veteran reported sick at the 
34th Infantry Medical Company on July 22, 1949, July 26, 
1949, July 28, 1949, July 29, 1949, October 26, 1949, and 
October 31, 1949.  It was noted that the circumstances 
surrounding all of the sick calls were in the line of duty.  
There were no notations that the veteran was ever sent or 
transferred to the 
General or Station hospitals.

In a March 1987 letter from Dr. R.H.A., he related that due 
to the veteran's low back disorder, he recommended that the 
veteran not wear a seat belt.

Private medical records dated from August 1990 to November 
1998 document that a work related injury occurred in July 
1984.  An April 1992 record detailed that the
veteran reported that he injured his back while transporting 
a prisoner.  The veteran was reportedly taken to the hospital 
where he laid in traction for 18 days.  He related that he 
was informed that he tore the muscles and ligaments in his 
back.  The veteran's current complaints were low back pain, 
numbness in the legs, left leg swelling, and right thigh 
pain.  April 1992 records noted that x-rays revealed minor 
degenerative changes in the lumbar spine and mild facet 
degenerative joint disease. A March 1995 record noted that an 
x-ray revealed mild spurring of the lumbar spine and mild 
facet arthrosis.  A June 1995 record noted that the veteran 
complained of low back pain with radicular symptoms that 
extended into the left lower extremity. The impression of a 
magnetic resonance imaging (MRI) scan was generalized lumbar 
degenerative disc disease.  No focal disc protrusion or mild 
circumferential annulus bulging that resulted in significant 
canal stenosis or foraminal encroachment was present.  A 
November 1995 record noted "L4-5-S1 foraminal stenosis 
attention lumbosacral spine, pelvis and left hip."  An April 
1996 record showed that a MRI continued to reveal 
degenerative disc disease.  Overall, the private medical 
records consistently showed complaints of chronic low back 
pain.

Columbus VA outpatient clinic records dated from February 
2000 to October 2002 show that the veteran reported that he 
sustained an on the job injury in 1984 and for the past 15 to 
20 years, the pain in his back had worsened.  A June 2000 
record noted that an x-ray of the lumbosacral spine revealed 
mild degenerative disc disease at the L2-3 level, and mild 
degenerative joint disease involving the facets at the L5-S1 
level.  An August 2000 record showed that a VA physician 
related that the veteran had a long history of low back pain.  
The VA physician noted that the veteran reported that he 
first began to have low back pain in service during which 
time he was required to lift heavy items.  Over the years, he 
reportedly had intermittent back pain and had reinjured his 
back a couple of times requiring hospitalization.  He 
reported that he recovered from each of these episodes and 
had worked all of his life.  He further reported that he 
recently noticed an increase in the low back pain, with some 
radiation into the right hip and leg.  He denied any 
numbness, tingling, or weakness of the lower limbs.  It was 
noted that the veteran had worked as a prison guard for 171/2 
years, until he retired in 1984 due to the back injury.  A 
physical examination was conducted.  The VA physician noted 
an impression of degenerative joint disease and mild 
degenerative disc disease of the lumbosacral spine.  Another 
August 2000 record showed that the veteran was fitted for a 
lumbosacral corset and TENS unit.  A November 2000 record 
continued to note complaints of chronic low back pain.  A 
March 2001 record showed that the VA physician noted an 
impression of degenerative disc disease and degenerative 
joint disease of the lumbosacral spine, with recent flare-up 
of pain.  A March 2002 record showed that the veteran was 
seen for a check-up.  The VA physician noted that x-rays 
previously taken of the lumbosacral showed no progression of 
the veteran's arthritis.  It was noted that the veteran 
continued to wear a lumbosacral corset.  The VA physician 
noted an impression of osteoarthritis of the lumbosacral 
spine.  Records dated in July and October 2002 continued to 
note impressions of osteoarthritis of the lumbosacral spine.

Dr. P.C.H. records dated from June 1999 to July 1999 do not 
note any information relevant to the instant appeal.


Laws and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.   §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  The competent medical evidence 
shows that the veteran is currently diagnosed with 
degenerative joint disease/osteoarthritis and degenerative 
disc disease of the lumbosacral spine.  Thus, a current 
disability is shown by the medical evidence.  38 U.S.C.A. 
1131; 38 C.F.R. § 3.303.

The veteran's service medical records are presumed destroyed 
in the 1973 NPRC fire.  In these instances, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Morning Reports show that 
the veteran reported sick a few times but do not show that he 
was ever hospitalized for a back injury as he contended.  
Thus, the evidence is contrary to statements made by the 
veteran and does not show that the veteran sustained a low 
back injury during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Even assuming the veteran sustained a low back injury during 
service, the medical evidence of record does not document the 
existence of a chronic back disorder until July 1984, almost 
thirty-five years after the veteran's discharge from service.  
As stated earlier, the mere fact of an in-service injury is 
not enough.  There must be chronic disability resulting from 
that injury.  The veteran maintains that he was treated for 
back pain between 1949 and 1984, but there is no medical 
evidence of this treatment.  Rather, the medical evidence 
that is of record shows that the veteran sustained a back 
injury in 1984 of such severity that the veteran had to 
retire from his job.  Thereafter, the medical records show 
consistent complaints of low back pain and treatment for a 
chronic low back disorder.  Even assuming the veteran 
suffered from low back pains prior to the 1984 injury, the 
evidence tends to show that the currently diagnosed low back 
disorder is attributable to the intercurrent 1984 injury, 
sufficient to cut off any causal connection to a low back 
injury the veteran sustained during service.  38 C.F.R. § 
3.303(b).

There is also no competent medical evidence that links the 
veteran's currently diagnosed low back disorder to service.  
Contrary to the veteran's contentions, the August 2000 VA 
treatment record does not contain a nexus opinion; rather, 
the VA physician merely reported a history of an in-service 
back injury as related by the veteran.  Although the veteran 
contends that his current back problems are related to his 
service and the physical requirements thereof, as a layman he 
is not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2
Vet. App. 492, 494-95 (1992).  

In the Remand, the Board instructed the RO to afford the 
veteran a VA examination and obtain a medical opinion on the 
etiology of any low back disorder found on examination if the 
evidence the RO was directed to obtain warranted further 
development.  The RO apparently decided that the evidence 
procured on Remand did not warrant further development and 
the Board agrees.  As there is no evidence of any treatment 
of a low back injury during service, any opinion now relating 
the veteran's current back problems to service would be based 
on history as provided by the veteran, as opposed to 
objective documentation.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  For this reason, the Board finds that there is 
no basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested low back disorder as there 
is no reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  The 
weight of the evidence is against the veteran's claim.  The 
Board concludes that there is no basis upon which to grant 
the veteran's claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury is denied. 



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



